DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Apps et al. (U.S. Pub. No. 20030070957).
Regarding Claim 1, Apps et al. discloses a tray comprising: a base (figure 1) having an upper support surface (Figure 1) and a central portion (Figure 1) extending downward to define a lowermost surface of the tray (figure 1), the base including a peripheral portion (figure 1) recessed relative to the central portion; a pair of opposed first walls 20 (figure 1) extending along opposed first edges of the base; and a pair of opposed second walls 22 (Figure 1) extending along opposed second edges of the base.  Apps et al. does not disclose the peripheral portion is at least 1.5 inches wide.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have the peripheral portion at least 1.5 inches wide since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

    PNG
    media_image1.png
    789
    869
    media_image1.png
    Greyscale

Regarding Claim 2, Apps et al. discloses the peripheral portion extends below the upper support surface of the base (figure 1).
Regarding Claim 3, Apps et al. discloses the base includes a plurality of vertical first ribs (Figure 1) defining the peripheral portion and a plurality of vertical second ribs (Figure 1) defining the central portion, and wherein the second ribs are longer than the first ribs such that a lower surface of the peripheral portion is recessed relative to a lowermost surface of the central portion (Figure 1).
Regarding Claim 4, Apps et al. discloses the central portion includes a plurality of recesses on a lower surface thereof, the plurality of recesses each configured to receive an upper portion of a container sized to be shipped in the tray (paragraph 45).
Regarding Claim 5, Apps et al. discloses a plurality of upper column portions along an inner periphery of the first walls (Figure 1).
Regarding Claim 6, Apps et al. discloses a plurality of lower column portions between and below the plurality of upper column portions (figure 1).
Regarding Claim 7, Apps et al. discloses the plurality of lower column portions are spaced apart from one another along an outer periphery of the base (figure 1).
Regarding Claim 8, Apps et al. discloses lowermost surfaces of the lower column portions are substantially flush with the peripheral portion of the base (figure 1).
Regarding Claim 9, Apps et al. discloses the upper column portions are tapered upward and the lower column portions are tapered downward (Figure 1), such that the upper column portions of the tray would be received between the lower column portions of an identical tray nested thereon (figure 7).
Regarding Claim 11, Apps et al. discloses the tray is molded as a single piece of plastic (paragraph 40).
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.   A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06 II(A), MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 11, 13-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10836534. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent read on the claims of the application.
Response to Arguments
Applicant's arguments filed 2/14/22 have been fully considered but they are not persuasive. 
Applicant argues that it wouldn’t have been obvious for Apps et al. to include a peripheral portion that is at least 1.5 inches wide.  However, it would be obvious for a peripheral portion of at least 1.5 inches wide in order to assist in transportation of the tray.
Allowable Subject Matter
Claims 17-20 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                                                                                                                                                                                                        


/DON M ANDERSON/Primary Examiner, Art Unit 3733